Citation Nr: 0717059	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-26 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD) effective August 
29, 2003, and in excess of 50 percent effective January 18, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for PTSD, 
assigning a 50 percent evaluation effective January 18, 2002.  
In August 2006, the RO granted an increased evaluation of 70 
percent for PTSD effective August 29, 2003.  The veteran, 
through his representative, has indicated that he is not 
satisfied with these ratings.  Thus, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

Effective January 18, 2002, the veteran's PTSD is manifested 
by complaints of visual hallucinations, problems with memory, 
sleep impairment, suicidal ideation, at least one report of 
vague homicidal ideation, paranoia, and social withdrawal, 
and objective findings of depression, anxiety, outbursts of 
anger, impaired concentration, total impairment in 
employment, and a GAF score range from 25 to 60.


CONCLUSION OF LAW

Resolving all doubt, the criteria for a 100 percent 
evaluation for PTSD have been met effective January 18, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for PTSD in April 2002, 
assigning a 50 percent evaluation effective January 18, 2002.  
The veteran appealed this action.  In August 2006, the RO 
granted an increased rating of 70 percent for PTSD, effective 
August 29, 2003.  The veteran still is not satisfied with 
this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b). 

The veteran's PTSD is rated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 effective January 18, 
2002, and 70 percent disabling effective August 29, 2003.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

A December 2001 VA medical record shows the veteran had been 
diagnosed with PTSD and treated.  He endorsed nightmares, 
memories, and flashbacks of traumatic events in Vietnam.  He 
also reportedly completed a two-year program for sexual 
predator treatment after he was accused of trying to touch 
his 12-year old step-daughter (also reported to be his niece) 
during an alcohol-induced condition, in 1988.  He was alert 
and orientated times four.  He was dressed appropriately and 
neatly.  He was guarded and evasive, yet after considerable 
time, cooperative without agitation.  He was unable to make 
responsive eye contact, putting on his sunglasses to avoid 
contact.  He spoke in a clear and normal manner.  He 
described his mood as "hopeful" with a congruent effect.  
He was circumstantial with no gross psychosis.  He had some 
preoccupation with prejudices about "blacks and Islamic 
fundamentalists" having an anger/rage episode while watching 
television, where his significant other and daughter left due 
to his rage.  He endorsed hallucinations related to his PTSD.  
He had an optimistic outlook.  There was no evidence of 
cognitive impairment.  The veteran was concrete in his 
reasoning with fair judgment and was aware that something was 
wrong, but unsure of personal contributions.  The examiner 
found that the veteran did not appear to be at risk of harm 
to self or others and that his mental status appeared clear 
and unremarkable.  He appeared mildly depressed and anxious 
but the examiner noted that his anxiety and depression might 
be associated with seeking help and opening up.  The Global 
Assessment of Functioning (GAF) score was 38.

A later December 2003 VA outpatient psychiatric treatment 
note shows the veteran's heightened sense of safety had 
caused him to question people's motives constantly.  The 
veteran tried to isolate himself as much as possible over the 
past 30 years, and also endorsed frequent periods of 
depression.  During the past three months, he had been very 
anhedonic with poor sleep, appetite, energy, and 
concentration.  He denied suicidal ideation, homicidal 
ideation, audio-visual hallucinations, mania, generalized 
anxiety disorder, obsessive-compulsive disorder, or panic.  
He did report, however, a history of two episodes of visual 
hallucinations in the past, while intoxicated, when he 
thought for 45 minutes that he was drinking with someone from 
Vietnam.

A January 2002 VA medical record shows the veteran's longest 
full-time job was two years and that in the past three years, 
his usual employment pattern had been full time (40 hours per 
week).  He did not have any income for the past 30 days.  He 
reported being arrested and charged with 
shoplifting/vandalism twice and rape once, which resulted in 
convictions.  He reported having significant periods where he 
experienced serious problems getting along with his mother, 
sexual partner/spouse, his children, and other significant 
family member.  He indicated that in the past 30 days he had 
experienced psychological and emotional problems, including 
serious depression, anxiety, and tension, hallucinations, 
trouble understanding, concentrating or remembering, and 
trouble controlling violent behavior.  Suicidal ideation was 
denied; and there was no history of suicide attempt given.

A later January 2002 VA outpatient treatment record notes the 
veteran reported feeling "less on edge" during the day and 
had fair sleep, four to five hours, with markedly reduced 
nightmares, though he still awakened in a sweat once per 
night.  He denied anhedonia, avolition, suicidal/homicidal 
ideation or audiovisual hallucinations.  Mental status 
examination showed he was causally groomed, cooperative, and 
had fair eye contact.  His speech had regular rate and 
rhythm.  He stated that his mood was "depressed...lots of the 
time."  His affect was somewhat dysphoric and slightly 
blunted.  His thought processes were linear and goal 
directed, and he was alert and oriented times three.  His 
insight and judgment were fair.  A February 2002 VA 
outpatient treatment report shows similar findings, with the 
only difference being that the veteran also reported 
difficulty with concentration, and he took medication due to 
difficulty with memory.  On mental status examination, he had 
limited eye contact; his mood was described as "up and 
down" and his insight and judgment were good. 

A later February 2002 VA medical record shows the veteran 
talked about his hallucinations as having "visitation" by a 
man, presumably a veteran, who knew about his Vietnam 
experiences, but other people did not see the man.  He 
indicated that this was happening twice a year, the last time 
in March 2001.  He also talked about anger and rage problems 
at times.  He reported that last year, after he got upset and 
angry from watching television, he started yelling at the 
television, and his separated wife, who was visiting with her 
daughter left him.  He reportedly had been separated from his 
wife since then and lived alone.  March 2002 VA treatment 
records note continued trouble sleeping with frequent 
awakenings and nightmares.  His affect was blunted, and he 
had normal speech and a linear thought process.  He had no 
suicidal or homicidal ideations.  An April 2002 VA medical 
record notes the veteran's affect was broad, positive, and 
insightful.

In April 2002, a VA examination report shows the veteran was 
causally dressed, clean, and groomed.  He was oriented fully 
to time as well as place and purpose of the examination.  His 
responses to questions of content showed an adequate fund of 
knowledge.  His speech was of regular rhythm and mildly lower 
than normal volume.  His expressed cognitions were fairly 
well organized but had to be focused several times, given 
that he would ramble off in tangential directions.  There 
were no indications of psychosis or delusional disorder and 
there was a fair amount of somatic concerns.  His affect was 
mildly restricted, though overall congruent to cognitions.  
His dominant mood was somewhat hopeless.  The examiner found 
that the veteran had moderate symptoms of PTSD secondary to 
traumas experienced in Vietnam; there also was evidence of 
dysthymic disorder secondary to PTSD and residuals from 
incarceration for sexual offense.  Additionally, there was 
indication of personality disorder, not otherwise specified.  
The examiner assessed that the overall impact of the 
veteran's present psychological distress would have some 
impact upon his employability, but would not in and of itself 
preclude it.  The veteran's GAF score was 51 to 55.

VA medical records dated from June 2002 to December 2002 show 
continued treatment for PTSD symptoms and alcohol addiction.  
December 2002 VA medical records note that the veteran had 
possible use of alcohol; it was unclear as to amount and 
frequency.  The veteran's son was reportedly shot and the 
veteran had some homicidal ideation toward the shooter.  He 
also reportedly felt hopeless and had some passive suicidal 
ideation without formal plan.  He was alert and oriented 
times three.  He was depressed and had no suicidal or 
homicidal ideation or audio/visual hallucinations.  He was 
poorly dressed and groomed, anxious, and tearful when 
discussing his current state.  He was homeless, living with 
his estranged wife and also had been living in an old bus 
converted to living quarters.  The plan was to request an 
inpatient bed to assist the veteran with averting relapse.  
His GAF score range was 25 to 28.  The records note that he 
had episodes where he believed he was talking to old veteran 
buddies, which a psychiatrist noted was almost dissociative 
in nature.  

A January 2003 VA discharge summary notes that the veteran 
entered inpatient psychiatric treatment on December 31, 2002.  
At admission, he reported being hypervigilant, feeling sweaty 
and fidgety, and had persistent feelings of guilt.  He also 
noted depressive symptoms of decreased and interrupted sleep, 
pervasive guilt, hopelessness, sadness, weeping episodes, 
decreased appetite, ideas of reference, and paranoia.  
Specifically, he felt that strangers on the street might be 
talking about him after he passed by, and felt personally 
offended by comments made by the leader of the Black Panthers 
on television, for whom he had vague homicidal ideation but 
no plan.  He endorsed PTSD symptoms of hypervigilance, 
decreased sleep, nightmares, and recollections of Vietnam 
images.  Complicating his clinical picture was a history of 
alcoholism and polysubstance abuse.  He had a history of 
unstable work and living arrangements, which he cited as 
related to his psychiatric symptoms.  Since returning from 
Vietnam, he had not held consistent employment and had been 
through numerous failed romantic relationships.  On mental 
status examination, he was alert at discharge and oriented 
times three.  He was casually dressed with adequate grooming 
and hygiene.  He was friendly with the other patients in 
saying goodbyes; and his mood and affect was "pretty good" 
and dysphoric.  His speech had normal rate, rhythm and 
prosody, and he denied hallucinations or illusions.  His 
thought process and association was normal, and he denied 
suicidal or homicidal ideation.  His insight and judgment 
were fair to poor.  During his admission to the inpatient 
PTSD unit, the veteran's depression and sleep reportedly 
improved.  He did not express ideas of reference after his 
admission, and was not overtly paranoid or suspicious toward 
others.  On admission his GAF score was 30; his GAF at 
discharge was 40.  A separate discharge note shows a GAF 
score of 32 on admission and a GAF score of 38 at discharge.

An August 2003 letter from a VA social worker notes the 
veteran's inpatient treatment at the PTSD program from 
December 31, 2002 to January 17, 2003.  The social worker 
noted that in spite of the veteran's sustained level of 
sobriety, he continued to struggle with a range of PTSD 
symptoms that impacted his ability to function.  During the 
course of his participation in the therapy group, the social 
worker noted that it became clear that he was significantly 
and chronically disabled by PTSD.  He had lost his marriage 
in the course of this struggle.  His relationships with his 
children were distorted by his chronic absence from their 
lives, history of substance abuse, and anger dyscontrol.  He 
was socially isolated and could barely tolerate coming into 
the city from his rural home for group meetings.  Over time, 
he had become less able to sustain any level of employment.  
He had related the inability to complete simple projects, 
such as repairing his deck, that previously were well within 
his capacity.  His ability to concentrate and focus on tasks 
was severely limited.  His treatment providers had witnessed 
his mood instability, hypervigilance, and withdrawal from 
activities that once held meaning for him.  He went to great 
lengths to avoid stressful situations and a great deal of 
energy went into coping with the instability of his own moods 
and volatility of his internal state.  This had left him 
alienated from supportive social connections and exhausted 
from coping with stress.

VA medical records dated from January 2003 to October 2003 
show continued treatment for PTSD and alcoholism.  A February 
2004 VA medical record shows the veteran had passive suicidal 
ideation over the last several months.  The report also notes 
that the veteran had a recurrence of alcohol abuse that led 
to recent incarceration.  The veteran requested an inpatient 
PTSD stay.  

A May 2004 VA examination report shows the veteran was a 
tense, watchful individual, who was inarticulate and had 
difficulty putting his thoughts and feelings into words.  He 
reportedly was quite circumspect and gave limited answers and 
responses to questions.  He, however, was fully oriented with 
regards to time, place, person, and situation, and basically 
goal-oriented in his thought processes, although he tended to 
give limited information.  It was evident that talking about 
his Vietnam service was emotionally disturbing and upsetting 
for the veteran.  He showed a significant constriction to his 
range of affect and was a tense, emotionally distant, and 
detached man who had quite severe emotional numbing.  He 
rated his level of depression as a 6 on a scale of 1 to 10 
with 10 being the most severely depressed one might be.  His 
energy level was low, as was his self-esteem and 
concentration.  He had quite significant difficulties with 
sleep disorder and also reported having episodic, recurrent 
problems with suicidal ideation.  He had never acted on this, 
but spoke about being involved in hazardous occupations at 
times, which in essence appeared to reflect unconscious self-
destructive impulses.  The examiner found that the veteran 
had quite severe PTSD symptomatology, which appeared to have 
worsened since last seen.  He also had a dysthymic disorder 
secondary to PTSD, and his judgment was poor when he 
inappropriately touched his 12-year old niece in 1988, which 
bothered the veteran and caused him to feel guilty.  
Additionally, the examiner noted that the veteran's 
depressive difficulties were of such a degree that he was 
noted to have a major depressive disorder superimposed over 
his dysthymic disorder, secondary to PTSD.  The examiner 
found that the veteran's symptoms appeared to have quite a 
severe adverse impact occupationally given the level of 
severity of his anxiety disorder with his chronic severe PTSD 
difficulties and also his depression.  The examiner 
determined that the veteran would not be able to gain or 
sustain competitive employment given the level of severity of 
emotional detachment and removal, which was part and parcel 
of his severe PTSD difficulties and severe emotional numbing.  
Also his problems with concentration interfered with the 
veteran's employability quite significantly, as did his sleep 
disturbance, as this rendered him quite tired and fatigued.  
This appeared to be prominently linked with his severe PTSD 
difficulties, and contributed to additionally by his 
dysthymic disorder, secondary to PTSD and major depressive 
disorder.  The GAF score was 40.  The examiner noted that the 
veteran had impairment in communication given the level of 
severity of his PTSD and associated depressive difficulties.  
The highest level of GAF scale rating in the past year was 
found likely to be in the 40 to 45 range.

In March 2005, a VA outpatient treatment record noted that 
the veteran reported hearing voices up to three years ago, 
but had not heard any since.  He also endorsed current 
passive suicidal ideation with no plan or intent.  He denied 
historical suicidal attempts and current or historical 
homicidal ideation.  He endorsed depressive symptoms, 
including moderate sadness, anhedonia, difficulty sleeping, 
and feelings of worthlessness, fatigue, and indecisiveness.  
His PTSD and depression were worsening since October 2004 and 
therefore hospitalization was indicated at that time to 
address his complex, co-morbid disorders.  His GAF score was 
35.  April 2005 VA treatment records note the same findings 
with a GAF score range of 35 to 39.  

A May 2005 VA outpatient treatment record shows the veteran 
was alert and oriented times three and had good grooming and 
hygiene.  His speech was normal and memory was grossly 
intact.  His affect was appropriate, mood was euthymic, and 
associations were tight and goal-directed.  He presented no 
psychotic symptoms and denied audio/visual hallucination and 
suicidal or homicidal ideations.  The GAF score was 55.  A 
June 2005 VA outpatient treatment record shows a GAF score of 
51.  A December 2005 VA outpatient treatment record shows the 
veteran reported that he was waking up at night more with 
increasing nightmares and sweats, more intrusive thoughts, 
and irritability and negative thinking.  On objective 
evaluation, his affect was mildly anxious and mood was mildly 
euthymic.  The remaining findings were as reported in May 
2005.  In March 2006, a VA psychiatric record also notes the 
same findings.  The GAF score was 50.

June 2006 VA outpatient treatment records show the veteran 
related that he knew for some time that he needed to be in 
the hospital and sought voluntary admission.  He was aware of 
increased symptoms of PTSD, and increased isolation and 
stress related to possible loss of housing and depressed 
mood.  On the night prior to admission, he drove to a tavern, 
drank alcohol all night and then was arrested while driving 
home.  This reportedly was the first time he drank to 
intoxication in more than two years and he came to the 
hospital because he felt suicidal.  On mental status 
examination, his mood was depressed and his affect was 
congruent to content and restricted in the depressed range.  
He was still having trouble with dreams, but was unable to 
recall content of dreams.  He had frequent thoughts of 
Vietnam and endorsed passive suicidal ideation without plan 
or intent to harm self.  He denied homicidal ideation, 
audio/visual hallucinations, and paranoia.  

A July 2006 discharge note shows the veteran's GAF score was 
30 at admission and 50 at discharge.  VA outpatient treatment 
records dated from August 2006 to November 2006 show 
continued treatment for PTSD.  A December 2006 VA medical 
record shows the veteran reported he had been sober since 
discharge and had been living on his son's land in a tent 
with his dog.  He admitted that this would qualify as 
isolating.  He reportedly had been sleeping during the day 
instead of at night (when he was "on alert").  He denied 
suicidal ideation or worsening depression.

A January 2007 QTC examination report shows the current PTSD 
symptoms included constant intrusive thoughts, startle 
response, and hypervigilance.  The effects of the symptoms 
included homelessness, unemployment times 10 years, marriage 
loss times two, severe isolation, and angry outbursts.  He 
had been employed as a bus driver for two years and the 
relationships with the supervisor and co-workers were poor.  
During this employment, he had angry outbursts that resulted 
in multiple firings; in all he lost approximately 25 jobs.  
On mental status examination, his orientation was within 
normal limits.  His appearance, hygiene, and behavior were 
appropriate.  His affect and mood were abnormal with 
depressed mood, which occurred as often as 10 times per day, 
each episode lasting for one day.  He had severe emotional 
lability with bouts of agitation, depression, and anger.  
Anger was his worst problem.  Communication, speech, and 
concentration were within normal limits.  Panic attacks were 
absent and there was no suspiciousness or delusional history 
present.  At the time of examination, there was no 
hallucination observed.  Obsessional rituals were absent.  
Thought processes were appropriate; judgment was not 
impaired.  Abstract thinking was normal, and memory was 
within normal limits.  Suicidal and homicidal ideation was 
absent.  There were behavioral, cognitive, social, and 
affective or somatic symptoms attributed to PTSD and 
described anger and isolation.  The GAF score range was 35-
40.  The examiner commented that mentally, the veteran did 
not have difficulty performing activities of daily living, 
but was unable to establish and maintain effective work, 
school, and social relationships, because of being homeless 
and unemployable due to worsening PTSD symptoms.  He was 
unable to maintain effective family role functioning because 
of inability to relate to others and severe isolation.  He 
had intermittent inability to perform recreation or leisurely 
pursuits because of anger outbursts and isolation.  He had no 
difficulty with physical health or understanding commands.  
He appeared to pose no threat of persistent danger or injury 
to self or others.  Despite ongoing treatment, his symptoms 
had worsened.  He was homeless and stated he had not had a 
full-time job in 10 years.  Overall impairment was estimated 
as severe to total.

The majority of these findings show severe occupational and 
social impairment due to PTSD.  The veteran's PTSD symptoms 
include complaints of visual hallucinations, problems with 
memory, sleep impairment, suicidal ideation, at least one 
report of vague homicidal ideation, paranoia, and social 
withdrawal, and objective findings of depression, anxiety, 
outbursts of anger, impaired concentration, total impairment 
in employment.  

For the most part, the veteran's GAF score range of 25 to 60 
also supports the criteria for a 100 percent rating for PTSD.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 21-30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g.) stays in bed all day; no 
job, home, or friends).  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The medical evidence shows other contributing factors to his 
mental functioning, including a history of alcohol and 
substance abuse, dysthymic and major depressive disorder, and 
feelings of guilt over inappropriately touching his 12-year 
old niece.  A May 2004 VA examiner found that dysthymic 
disorder and feelings of guilt over inappropriately touching 
his niece should not be given equal weight with regards to 
their contribution to his difficulties with depression.  
Instead, the examiner believed that his traumatic Vietnam 
service experience should be weighed more heavily with 
contributing to his depression.  To the extent that the 
remaining medical evidence does not provide any clear 
evidence singling out how these non-service connected factors 
contribute to his psychiatric impairment, his psychiatric 
impairment will be attributed to the PTSD.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so. Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).

There are moments throughout the record, which reflect less 
than total social and occupational impairment.  The veteran 
reportedly saw some improvement with his inpatient 
admissions.  He was not shown to have inability to perform 
activities of daily living, disorientation to time or place, 
or severe memory loss.  On the whole, however, the evidence 
supporting a 100 percent rating is at least equally-balanced 
with the evidence reflecting a less than total rating.  For 
this reason, all doubt is resolved in the veteran's favor, 
and an initial increased rating of 100 percent for PTSD is 
warranted.  38 C.F.R. § 3.102.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran has been assigned a total rating for the 
entire rating period; so staged ratings are inapplicable.

The veteran's increased rating claim for PTSD has been 
considered with respect to the duties to notify and assist.  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  






ORDER

Effective January 18, 2002, entitlement to an initial 100 
percent rating for PTSD is granted, subject to the rules and 
payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


